                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



    CARMEN ELSA MCCLINTOCK,                         Case No. 3:18-cv-01937-SB

                Plaintiff,                          ORDER

         v.

    UNITED STATES OF AMERICA,

                Defendant.


IMMERGUT, District Judge.

        On March 18, 2020, Magistrate Judge Stacie F. Beckerman issued her Amended Findings

and Recommendation (“Amended F&R”), recommending that this Court grant Defendant’s

Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim. ECF 25.1 No party filed

objections. Having reviewed the F&R and the filings in this case, this Court adopts the Amended

F&R and grants Defendant’s motion.



1
 The Amended F&R superseded the original F&R, which was issued on January 28, 2020. ECF
22.

PAGE 1 – ORDER
